Case 2:19-cv-19997-SDW-SCM Document 11 Filed 11/27/19 Page 1 of 2 PageID: 43



JACKSON LEWIS P.C.
200 Connell Drive
Suite 2000
Berkeley Heights, NJ 07922
(908) 795-5200
ATTORNEYS FOR DEFENDANT ADECCO USA INC.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

TIFFANY MILLER,                               :
                                              :
                        Plaintiff,            :    Civil Action No. 2:19-cv-19997
                                              :
            vs.                               :
                                              :
ADECCO Staffing, COMPUTERSHARE,               :   NOTICE OF MOTION TO COMPEL
ABC CORPORATIONS” 1-5 (fictitious             :   ARBITRATION AND DIMSISS
names not known to Plaintiffs at this         :   PLAINTIFF TIFFANY MILLER’S
time),                                        :   COMPLAINT
                                              :
                        Defendants.           :   Return Date: January 6, 2020


To:    Silvia G. Gerges, Esq.
       Lawrence & Gerges, LLC
       242 Washington Avenue
       Suite E
       Nutley, NJ 07110
       Attorneys for Plaintiff

                  PLEASE TAKE NOTICE that on January 6, 2020, at 9:00 a.m. or as soon as

thereafter as counsel may be heard, Defendant Adecco USA Inc., improperly named as Adecco

Staffing (“Defendant”), by and through its attorneys, Jackson Lewis P.C., will move before the

United States District Court for the District of New Jersey, for an order to compel arbitration.

                  PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendant

will rely upon the Declaration of Timothy D. Speedy, Esq. and Memorandum of Law.

                  PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

enclosed.
Case 2:19-cv-19997-SDW-SCM Document 11 Filed 11/27/19 Page 2 of 2 PageID: 44



                  PLEASE TAKE FURTHER NOTICE that Defendant requests oral argument if

this motion is opposed.

                                          JACKSON LEWIS P.C.
                                          200 Connell Drive
                                          Suite 2000
                                          Berkeley Heights, NJ 07922
                                          (908) 795-5200



                                    By:   s/ Timothy D. Speedy
                                          Timothy D. Speedy, Esq.
                                          Linda J. Posluszny, Esq.
                                          ATTORNEYS FOR DEFENDANT

Dated: November 27, 2019
4823-3021-5598, v. 1
